DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Response to Final OA incorporating the limitations of allowable subject matter into the independent claims is proper and therefore has been entered.

Allowable Subject Matter

Claims 7, 9, 18, 20, 23, 26-27 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 7 & 9, none of the cited prior art or any prior art combination available discloses:
“wherein the printing head comprises: a quick connector and a connecting snap, an end of the quick connector is connected to a connecting hole at the top of the heat dissipating block, the end of the quick connector connected to the connecting hole is provided with at least two claws with a ap between two adjacent claws, and a fixing protrusion is provided on an outer edge of the claw, an inner wall of the connecting hole is provided with a fixing groove corresponding to the fixing protrusions, the connecting snap is clamped between the quick connector and the heat dissipating block, and the connecting snap abuts a side of the fixing plate away from the first supporting part.”
The claim considered as a whole would not have been the result of simply adding a quick connector and a connecting snap to the cited print head of the combination Kistler / MacNeish or any other combination and would require substantial reconstruction.
Therefore, claims 7 & 9 are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743